Holman, J.
The declaration in this case sets forth a writing under seal, by which John Ritchie, David M’ Clure, and James Wilson, by the style and description of “trustees of the first presbyterian congregation in the town of Madison,” bound themselves and “their successors in office” to pay Brook Bennett 769 dollars. To this note they severally signed their names and affixed their seals, as trustees of the first presbyterian congregation in the town of Madison. The defendants pleaded,' that a number of persons had associated together as a religious society, and assumed the name and style of the' first presbyterian congregation in the town of Madison; that, being so associated, they, by virtue of an act of assembly, entitled “An act for the appointment of trustees to receive deeds for lots or lands given or purchased for the use of schools or meeting-houses,” had proceeded, in conformity to said act, to elect five trustees, to wit, the three defendants, together with Samuel Smock and William Hendricks, who had thereby become a body corporate; and that the defendants, being a majority of the trustees, in their corporate capacity and notin their individual right, had given the writing declared on. And they also averred that the writing was given for materials furnished and labour performed, in erecting a meeting-house for said presbyterian congregation. The Circuit Court considered the plea as no answer to the declaration, and gave judgment for the plaintiff.
In referring to the act of assembly on this subject, we discover no powers given to the trustees of congregations, societies, or churches, but what relate to the receiving, holding, or transferring of titles to any real property, to which the congregation, society, or church may be entitled by gift, grant, or otherwise. A power to make a contract-for building a meeting-house, or for the payment of money for materials furnished or labour performed in erecting such a building, is not contemplated by the-act (1). This contract must therefore be considered indepen*191dently of the act of assembly, and receive the same construction to which it would have been subject if the act had never passed. And, when thus considered, it has received a fair construction in the case of Taft v. Brewster, 9 Johns. R. 334. In that case Brewster, Loomis, and Coats had executed to Taft a bond signed and sealed by them respectively, as trustees of the baptist society of the town of Richfield. Special demurrer, because the bond was executed by the defendants in their corporate and not in their individual capacity. Per Curiam, “The bond must be considered as given by the defendants in their individual capacity. It is not the bond of the baptist church; and if the defendants are not bound, the church certainly is not. The addition of trustees to the names of the defendants, is a mere descriptio personarum.” As far as this case goes, it is not only applicable but conclusive. There is another feature in this contract. The defendants here bind themselves and “their successors in office :” but as this note was executed by them in their individual capacity, they could have no successors in office; consequently, these words are only surplusage. The plea was therefore no bar to the action, and was justly disregarded by the Circuit Court (2).
Dewey, for the appellants.
Sullivan and Nelson, for the appellee.

Per Curiam.

The judgment is affirmed, with 1 per cent, damages and costs.

 Stat. 1819, p. 70 ; — 1823, p. 265 5 — 1826, p. 82.


 Vide Deming v. Bullitt, May term, 1823, post.